Citation Nr: 1722179	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2015, the Board remanded for additional development which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, it has been found that further development is needed prior to adjudication of the Veteran's claim.

The Veteran is seeking service connection for a psychiatric disorder.  The Veteran's psychiatric disorder includes various psychiatric diagnoses, including his most recent diagnoses of alcohol use disorder, cognitive disorder, not otherwise specified (NOS), and bipolar disorder, unspecified.  Accordingly, the issue on appeal has been characterized as a psychiatric disorder to expand the scope of the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board notes that the Veteran has been diagnosed with psychiatric disorders during the course of this appeal.  A current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, service treatment records are negative for complaints or treatment for any psychiatric disorder.

The Veteran was afforded a VA Examination in September 2011.  Following a thorough physical examination of the Veteran, the VA examiner diagnosed the Veteran with alcohol dependence, depressive disorder, NOS, and cognitive disorder, NOS.  The VA examiner opined that the Veteran's memory impairment and depressed mood/sleep problems were caused by his cognitive disorder and alcohol dependence; and that the cognitive disorder was most likely secondary to the alcohol dependence.  

At a May 2014 hearing, the Veteran testified that he experienced events while stationed in Okinawa, Japan which caused his psychiatric disabilities.  The Veteran testified that he witnessed a serviceman bursting into flames due to the extreme heat, and the Veteran could not help him.  He testified that he was driving his truck down a trail and saw a fellow Marine with his "head sticking up out of the ground" because the Marine wanted to commit suicide and had buried himself into the ground to be run over.  Had the Veteran not seen the Marine and continued driving, he would have "[run] over and killed him."  See May 2014 Hearing Transcript, page 6.  He also witnessed "Marines killing their own selves and [the Marine Corps] ain't done nothing."  Id.  The Veteran testified that he saw a Marine go into the bathroom and shoot himself in the head with his service weapon, and that there had been four to five suicides during his time in Okinawa.  Additionally, he stated that after separation from the Marines, he came home and was "lost."  Id., page 11.  He stated "I started thinking about all the stuff I was doing when I was overseas and what occurred to me and everything.  I started having relapses and I started drinking a lot more...And I just thought I didn't have no purpose in life because I couldn't."  Id., page 12.  Finally, he stated that he did not wish to think about nor discuss his time in Okinawa, and that he wants to leave his experiences "in the past."  Id., page 16.

The Board remanded this matter in April 2015, in part, for the scheduling of a VA examination to obtain etiology opinions regarding the Veteran's psychiatric disorders.  The Board specifically asked the examiner to address the etiology of the Veteran's psychiatric disorders diagnosed during the pendency of the claim.  

Pursuant to the April 2015 Board remand, the Veteran was afforded a VA examination in August 2015.  Following a thorough physical examination of the Veteran, the VA examiner diagnosed the Veteran with alcohol use disorder, cognitive disorder, NOS, and bipolar disorder, unspecified.  Additionally, the VA examiner stated the Veteran's alcohol use disorder was from drinking large amounts of alcohol since his adolescence; and that his cognitive disorder, NOS, was from a stroke the Veteran suffered in 2014.  She opined the Veteran's bipolar disorder, unspecified, was due to his mood swings.  The VA examiner further opined that the Veteran's psychiatric disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness because no record was found of a psychiatric disorder during his period of active service. 

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Upon review, the Board finds the August 2015 VA examination as inadequate because it does not explicitly address the Veteran's lay statements from his May 2014 hearing; and the VA examiner did not provide sufficient rationale for her opinions.  On remand, an addendum medical opinion must address his lay statements from the May 2014 hearing; and the VA examiner must provide a rationale for her diagnoses.  If she cannot, she must specifically state that she could not provide rationale without resorting to mere speculation.  Failure to address the Veteran's lay statements from the May 2014 hearing; or to provide sufficient rationale is grounds for remand.

Prior to obtaining further medical opinions in this case, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.  

During his September 2011 VA examination, the Veteran reported that he had been receiving Social Security Disability since 2010.  The April 2015 remand included instructions to obtain the Veteran's Social Security Administration (SSA) records.  There are no indications that the RO attempted to do so.  On remand, the RO must obtain the Veteran's (SSA) records.  If none are available, the RO must state See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

As for VA records, the claims file currently includes treatment records from the Battle Creek VA Medical Center (VAMC) and the Detroit VAMC.  However, more recent records from these facilities may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether these records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Battle Creek VAMC and Detroit VAMC, dated since April 2015.  The RO must follow the current procedures prescribed in 38 C.F.R, 
§ 3.159 as regards requests for records from Federal facilities.

Finally, the Board notes that it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claim.  38 C.F.R. § 3.195(c)(1)-(2) (2013).  On remand, ongoing, non-duplicative records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran from Battle Creek VAMC or Detroit VAMC dated since April 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Make arrangements to obtain all records held by the SSA concerning any decision it has made on the Veteran's behalf regarding SSA disability benefits, including any and all medical records which it relied upon in making any disability benefits determinations.  All attempts to obtain these records should be documented in the file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file; arrange to obtain from the VA examiner who conducted the August 2015 Mental Disorders (other than PTSD and Eating Disorders) Disability Benefits Questionnaire examination an addendum opinion regarding the etiology of the Veteran's psychiatric disorders.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

The examiner is directed to explicitly comment on the Veteran's lay assertions from the May 2014 hearing transcript regarding the Veteran's experiences that started his psychiatric disorders.  Specifically, the examiner must comment on the following statements:

(a) that he witnessed several men dying or committing suicide including the man who burst into fire in the heat, the Marine who buried himself in the ground to be run over, the Marine who committed suicide with his gun, and the four to five Marines who committed suicide during the Veteran's time in Okinawa.

(b) that he came home from service and felt lost and had no purpose in his life.

(c)  that does not want to think about nor discuss his experiences in Okinawa.

The examiner should provide an opinion as to whether there is a relation between the Veteran's assertions from his May 2014 hearing and the etiology of his psychiatric disorder diagnoses. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


